Citation Nr: 9908178	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-33 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran was originally granted service connection for 
PTSD in February 1991.  At that time the veteran's PTSD was 
evaluated as 10 percent disabling.  In June 1994 the veteran 
applied for an increased rating.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.  

2. Medical evidence demonstrates that the veteran's PTSD 
results in occupational and social impairment due to mild 
and transient symptoms without evidence of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment or memory loss.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9411; 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for mental disorders.  
In conjunction with his initial application for service 
connection for PTSD the veteran underwent a VA examination in 
January 1991.  The examiner noted a history provided by the 
veteran which included witnessing the death of a buddy by 
rocket attack, which resulted in pieces of the friend's body 
being splattered on the veteran.  On another occasion, while 
acting as a radio operator, the radio was hit by shrapnel.  
The veteran stated that this was enough to cause him to 
faint.  He also reported coordinating a correction that saved 
his unit from an air strike during intense combat.  The 
examiner diagnosed alcohol dependency, cocaine abuse and 
PTSD, chronic, mild to moderate severity.  In February 1991 
the veteran was service connected for PTSD and assigned a 10 
percent rating.  

Outpatient records dated in February 1996 indicate that the 
veteran enrolled in the T.R.P. program in August 1994 and was 
last seen in February 1995.  He had several no-shows and was 
discharged from the clinic in February 1996 on this basis.

The veteran underwent a VA examination in October 1998.  At 
the time of his examination he had no steady employment, but 
was working odd jobs.  The veteran reported that his seizure 
disorder was his biggest problem.  He related that he was 
depressed by people taking advantage because they are less 
fortunate.  The veteran reported he felt that he was being 
taken advantage of by people, who like him, work for older 
people in his neighborhood and get paid, but do not do all of 
the work.  He reported that he stopped going to the PTSD 
clinic at the Vet Center due to lack of transportation.  In 
any case, he did not like to talk about what happened there.  
The examiner reported that the veteran was vague and 
circumstantial when asked about substance abuse and noted the 
veteran's history of substance abuse.

By the veteran's account he served two tours of duty in 
Vietnam, the first from March 1967 to August 1968, and the 
second from June 1969 until January 1970.  The examiner noted 
that these time periods are inconsistent with the veteran's 
Record of Service (DD-214).  The veteran related an incident 
to the examiner in which he refused to follow a captain into 
the field and was placed under field arrest.  The captain and 
his companion were then killed in the field and the veteran 
felt that if he had followed orders he would have also been 
killed.  He claims to still see the captain's face sometimes.  
The veteran currently tries to follow "his first mind 
thoughts" and will only follow orders when delivered in a 
certain tone and only if he feels that they are right.  

The veteran reported to the examiner that he began smoking 
marijuana and opium during his first tour of duty.  He 
related an incident in which he shot at someone who was 
giving him orders.  They demoted him and he claims they 
wanted to give him a dishonorable discharge, but because he 
was awarded a Bronze Star with a "V", they could not.  The 
examiner noted that the veteran's DD-214 indicates the award 
of Bronze Star but not with a "V" device.

The veteran related that his longest job after service lasted 
4 years.  His most recent employment was approximately 8 - 10 
years prior to the examination.  The examiner noted that the 
veteran had a history of seizures which were caused by a blow 
to the head during a 1992 robbery.

The veteran had been married twice and was living with his 
girlfriend at the time of the examination.  He spent much of 
his time watching television and helping his parents.  He 
reported that his seizures and memory disturbance keep him 
from working.  He also reported having friends and going to 
church sometimes.

The veteran stated that he was depressed and that he needed 
Benadryl to sleep.  He reported that his energy level and 
concentration were poor and that he felt alright about 
himself except for his physical problems.  His appetite 
fluctuated and he had no psychomotor abnormalities or 
suicidal ideation.



The examiner reported that the veteran did not describe 
intrusive recollections of events in Vietnam.  The examiner 
noted some symptoms of avoidance.  He was vague about what 
happened in Vietnam, and indicated that he avoided movies 
that made him think about Vietnam.  He also reported symptoms 
of increased arousal such as sleeping problems.  The veteran 
denied an anger problem but reported that his concentration 
was not what it should be.  He reported drinking a six pack 
of beer on some days.

On mental status examination the examiner noted that the 
veteran's mood was euthymic.  Affect was full and appropriate 
for expressed thoughts and no lability was noted.  Thought 
process was coherent without signs or symbols of psychotic 
process.  At the time of the examination the veteran had no 
specific ideas of harming himself or others.  The veteran 
misspoke during the examination by transposing the last two 
digits of the current year and incorrectly naming the day of 
the week.  The veteran corrected both mistakes.  He knew the 
season and could report three words immediately, but only two 
out of three after five minutes.  

When asked to perform serial seven subtractions, the veteran 
subtracted seven, then six, then seven, then three.  He was 
able to spell a five letter word backwards correctly, he had 
difficulty repeating the phrase "no ifs, ands or buts," and 
when asked to write a sentence he wrote "close your eyes" 
in large childish handwriting.  His score on the Folstein 
mini mental status examination was 28 out of 30 and his fund 
of information was impaired.  He knew the current President 
but forgot some of the earlier ones.  His insight and 
judgment were noted as "margin."  The relevant diagnoses 
were alcohol abuse, cognitive disorder not otherwise 
specified, and PTSD.  The examiner assigned a score of 70 on 
the Global Assessment of Functioning (GAF) Scale.



Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The Board notes that during the pendency of the appeal, in 
November 1996, the rating criteria for PTSD were revised. 
Where the law or regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the veteran's 
increased rating claim will be considered under both the old 
and new law.

At the time the veteran perfected his appeal he was evaluated 
as 10 percent disabled.  Under the then current version of 
the law, VA regulations provided that a 10 percent evaluation 
was warranted when the evidence was less than the criteria 
for 30 percent with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132 Rating Code 9411 (1996).  A 30 percent 
evaluation was warranted when there was evidence of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms were to have resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 4.132 
Rating Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and it 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

Under the present law a 10 percent evaluation requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or the symptoms are controlled by continuous 
medications.  

A 30 percent evaluation under the present law requires 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Rating Code 
9411 (1998).

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130 (1998).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 81 to 90 indicates that the examinee has 
minimal or no symptoms, has good functioning in all areas, is 
interested and involved in a wide range of activities, is 
socially effective, and is generally satisfied with life with 
no more than everyday problems or concerns.

A GAF score of 71 to 80 indicates that the examinee has no 
more that transient and expectable reactions to psychosocial 
stressors, and has no more than slight impairment in social, 
occupational, or school functioning.

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.
Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Board notes that although the veteran's last job was 8-10 
years prior to the VA examination, and the veteran's longest 
job after military service was 4 years, the employment 
history contains little or no evidence of occupational 
impairment due to the service-connected PTSD.  In this 
regard, the Board notes the veteran has acknowledged that the 
reason he has been unable to work is because of seizures, a 
nonservice-connected disorder.  The record does not contain 
any evidence of a permanent or temporary inability to perform 
occupational tasks.  

On the contrary, while the veteran does not have steady 
employment, he does engage in odd jobs on a periodic basis.  
He has acknowledged that he feels good about himself and that 
his only concerns involve his physical disorders.  In other 
words, psychiatric problems are of such a minimal nature that 
PTSD per se is not shown to adversely impact on the veteran's 
daily functioning.  The Board further notes that the veteran 
has a girlfriend with whom he lives, that he has friends and 
that he can be around people and even attends church on 
occasion.  

Further, the record contains no evidence of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment or memory loss.  The GAF score of 70 assigned by 
the VA examiner on the most recent VA examination is 
reflective of mild impairment, consistent with the 10 percent 
evaluation currently in effect.  As such, the Board finds 
that a rating in excess of 10 percent is not warranted under 
either the current or former law.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic 
Code 9411, effective before and after November 7, 1996.

When there is a question between two evaluations the higher 
evaluation will be assigned when the disability more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
However, as explained above, the veteran's PTSD does not more 
closely approximate the criteria for a higher rating.  Id.

The Board has reviewed all of the evidence in the veteran's 
claims file.  As shown above, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.


ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


